Citation Nr: 0944901	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable rating for status 
post right anterior cruciate ligament reconstruction. 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to 
July 2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Board notes that jurisdiction of these 
claims is with the Wilmington RO. 

In April 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

Because the claim for a higher rating on appeal involve a 
request following the initial grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.
 

REMAND

Initially, the Board notes that the Veteran last had a VA 
examination to assess his service-connected right knee 
disability in January 2006.  The Veteran presented testimony 
during the April 2009 hearing that his right knee disability 
has worsened since his last VA examination.  In addition, the 
Veteran submitted additional private medical records showing 
ongoing treatment for his service-connected right knee 
disability as well as an additional diagnosis of degenerative 
joint disease.  Therefore, to ensure that the record reflects 
the current severity of the Veteran's service-connected right 
knee disability on appeal, a more contemporaneous examination 
is warranted, with findings responsive to all applicable 
rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous"). The Board notes that the examination 
reports should set forth specific findings responsive to all 
applicable rating criteria as well as 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).

With regard to the claim for service connection for sleep 
apnea, the RO denied this claim on the basis that while the 
Veteran was treated in service for sleep apnea, he was 
treated with surgery with no permanent residuals or chronic 
disability in service and no mention of sleep apnea in a 
post-service January 2006 VA examination report.  The Board 
notes that a January 2003 medical record shows that during 
service the Veteran underwent a sleep study that showed he 
had mild sleep apnea.  He underwent a "UPP," and a March 
2003 medical record was negative for obstructive sleep apnea, 
resolving after surgical treatment.  However, a May 2006 
post-service private medical record notes that the "UPP" 
may have worn off and a June 2006 private medical record 
reflects that the Veteran was assessed with obstructive sleep 
apnea, failed "UPP."  The Veteran provided testimony, that 
essentially, his current obstructive sleep apnea is the same 
as was initially manifested during active military service.  
Thus, given the Veteran's testimony as well as the medical 
evidence of record, the Board finds that a VA examination is 
required to determine whether the Veteran has current sleep 
apnea related to service.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination 
warranted where evidence "indicates" that a current 
disability "may" be associated with military service, but the 
record does not contain sufficient medical evidence to decide 
the claim).

Accordingly, the RO should arrange for the Veteran to undergo 
appropriate VA examinations, by appropriate examiner(s), at a 
VA medical facility. The Veteran is advised that a failure to 
report to any scheduled examination(s), without good cause, 
may result in a denial of the claim(s).  See 38 C.F.R. § 
3.655 (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
Veteran by the pertinent VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO/AMC should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The 
AMC/RO should also specifically request that the Veteran 
provide authorization to enable VA to obtain all outstanding 
treatment records from his private treating physicians 
specific to his claims on appeal. 

The RO/AMC's adjudication of the claim for an initial 
(compensable) rating for status post right anterior cruciate 
ligament reconstruction should include consideration of 
whether  "staged rating" (assignment of different ratings for 
distinct  periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that he provide 
sufficient information and authorization 
to obtain all outstanding medical records 
from his private treating physicians as 
they pertain to sleep apnea and his 
service-connected right knee disability.  
If, in the alternative, appellant wants 
to obtain and submit these records, he 
may do so.  If he has had any recent VA 
treatment of the disorders at issue, he 
should identify the time and date of 
treatment so that pertinent records might 
be obtained.

2.  Thereafter, the RO should arrange for 
the Veteran to undergo appropriate VA 
examinations, by examiners with the 
appropriate expertise.  The entire claims 
file must be made available to each 
examiner designated to examine the 
Veteran.  All appropriate tests or 
studies (to include x-rays as indicated) 
should be accomplished (with all findings 
made available to each examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

As to the right knee, the designated 
examiner is requested to determine the 
severity of the Veteran's service-
connected right knee disability with 
specific findings of impairment reported 
in detail.  The examiner should 
specifically indicate whether arthritis 
is present (confirmed by X-ray findings 
as indicated), and whether there is 
recurrent subluxation or lateral 
instability of the right knee.   

The examiner should conduct range of 
motion studies of the right knee, 
expressed in degrees.  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
knee.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins. The examiner should 
also indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the right knee due to 
pain and/or any of the other symptoms 
noted above during flare- ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner designated to evaluate the 
Veteran's sleep apnea is requested to 
provide an opinion concerning the 
etiology, to include whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that any 
currently diagnosed sleep apnea is 
related to or had its onset in service.

Each physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed.

3.  Thereafter, the RO/AMC should 
readjudicate each of claims on appeal in 
light of all pertinent evidence and legal 
authority.

With regard to the Veteran's service-
connected right knee disability, the 
RO/AMC should include consideration of 
all applicable diagnostic codes and VA 
General Counsel opinions (such as 9-98 
that allows for separate ratings for 
arthritis of a knee (if shown by X-ray) 
and 9-04 that allows for separate 
compensable ratings for limitation of 
flexion and limitation of extension of a 
knee) and the RO must document its 
specific consideration of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 factors and DeLuca.  
Also, the RO/AMC must discuss whether 
"staged" ratings are warranted pursuant 
to Fenderson, cited to above. 

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to each issue currently on 
appeal.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

